Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 03/25/2022.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	

Claim(s) 1-2, 5-7, 10-11, 14-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL (A Practioner's Guide to Alteryx, 2015) hereinafter NPL1.

Regarding claim 1, NPL1 discloses
A method of extending properties of objects in a designer tool executed on a computing device, the method comprising: 
detecting an input selecting an instance of an object of an application surfaced via a window of a graphical user interface of the designer tool (NPL1 [pg. 224] Figure 4-30 illustrates the selection of the Formula icon on the right of the figure which opens up the formula configuration to the left), the object including a property having a property value and an input parameter to the object (NPL1 [pg. 224] Figure 4-30 The formula icon includes the formula illustrated on the left which is analogous to the property value along with the input parameter CreationTime), the input parameter being of an object scope defined in the object (NPL1 [pg. 425]-[426] Figure 8-42 illustrates the input parameter may be defined in the object based on the connected component); and
responsive to detecting the input selecting the instance of the object, providing an interface element surfaced in the same window of the graphical user interface of the designer tool as the selected instance of the object (NPL1 [pg. 224] Figure 4-30 illustrates the selection of the Formula icon on the right of the figure which opens up the formula configuration to the left in the same window of the graphical user interface of the alteryx workflow tool);
receiving, via the interface element surfaced in the same window of graphical user interface of the designer tool, a formula as the property value to the property of the instance of the object surfaced via the graphical user interface of the designer tool (NPL1 [pg. 224] Figure 4-30 illustrates receiving a formula within the same window as the selected formula icon object which is surfaced within the alteryx workflow tool), the received formula containing the input parameter of the object scope as a part of the formula (NPL1 [pg. 224] Figure 4-30 further illustrates the input parameter being part of the formula shown in the configuration window. Where in this particular instance is the CreationTime parameters. Other examples are illustrated in the practioner’s guide); and 
in response to receiving the formula as the property value to the property, 
automatically extending, at the designer tool, the instance of the object corresponding to the property by translating the received formula containing the input parameter of the object scope into programming codes of a function incorporating the formula and having the input parameter of the object scope as an input to the function executable in the application (NPL1 [pg. 13] discloses running the workflow through Ctrl+R which will automatically extend the instance of the formula icon object based on the received formula. Where the formula may be extended to further include additional conditional statements or updates to the formula each time the user selects the formula icon object and inputs the extension to the formula or update to the formula which then gets incorporated as part of the formula icon each time the workflow is run. Therefore, each time the workflow is executed, the formulas of the formula icon object would be translated into programming codes for the workflow to execute);
calling, with the instance of the object, the function with a value for the input parameter provided by the instance of the object (NPL1 [pg. 13] discloses running the workflow through Ctrl+R which will call the instance of the formula icon object based on the received formula with the CreationTime parameter. Where the CreationTime parameter would have a value provided by the formula icon object based on the icon connected to it as shown in the right Figure 4-30); and 
receiving, at the instance of the object, a return value from evaluation of the function with the provided value for the input parameter, thereby allowing ready implementation of the formula in the function via the property of the instance of the object (NPL1 [pg. 226] Figure 4-32 illustrates receiving the return value from evaluating the formula icon object within the formula which is then output to the next icon as a unique value. Therefore, allowing immediate execution each time the workflow is run).

Regarding claim 2, NPL1 further discloses
The method of claim 1, further comprising: 
surfacing, at an application scope, an option to select the input parameter that is at an object scope of the instance of the object in the graphical user interface (NPL1 [pg. 224] Figure 4-30 illustrates different workflow elements surfaced at an application level which then allow the user to select the input parameter at an object scope within the formula configuration based on the icon connected to the formula icon object); and
-21-Attorney Docket No. 408055-US-NPwherein receiving the formula includes detecting a selection of the input parameter and incorporating the input parameter as a part of the received formula at the object scope (NPL1 [pg. 224] Figure 4-30 illustrates receiving the formula for the formula icon object surfaced in alteryx workflow tool where the formula includes the input parameter defined within the object which allows the detection of the CreationTime input parameter selected to be part of the formula. Where as soon as the user types “[“ a list of input parameters popup to allow the user to select from based on the icons connected to the formula icon object).

Regarding claim 5, NPL1 further discloses
The method of claim 1 wherein receiving the formula includes receiving a formula corresponding to a command that performs an action upon each invocation  (NPL1 [pg. 225]-[pg. 226] Figure 4-32 illustrates receiving the return value from evaluating the formula icon object within the formula which is then output to the next icon as a unique value. Therefore, allowing immediate execution each time the workflow is run and performing the command of creating buckets).

Regarding claim 6, The method of claim 1 wherein receiving the formula includes receiving a formula that is invokable by the instance of the object upon providing a value to the input parameter of the function (NPL1 [pg. 225]-[pg. 226] Figure 4-30 illustrates that the formula icon object is invokable upon getting the input parameter as shown in the workflow).

Regarding claim 7, NPL1 discloses
The method of claim 1 wherein: 
the instance is a first instance of the object (NPL1 [pg. 262] Figure 5-29 illustrates a first instance of the formula icon object representing the state); 
the received formula is a first formula (NPL1 [pg. 262] Figure 5-29 illustrates a first instance of the formula icon object representing the state where the first formula is state=trim); and 
the method further includes: 
responsive to detecting another input selecting a second instance of the same object in the application, -22-Attorney Docket No. 408055-US-NPproviding another interface element surfaced in the same window as the selected second instance of the same object (NPL1 [pg. 262] Figure 5-29 illustrates a second instance of the formula icon object representing the GDP. As illustrated in Figure 4-30, each time a formula icon object is selected, the formula configuration surfaces within the same window);
receiving, via the other interface element surface in the same window of the graphical user interface of the designer tool, a second formula as an input value to the property of the second instance of the object, the second formula being different than the first formula wherein the received second formula contains the input parameter of the object scope as part of the second formula (NPL1 [pg. 262] Figure 5-29 illustrates a second instance of the formula icon object representing the GDP where the second formula is GDP = GDP per capital * population. Where the first and second formulas are different as disclosed above. As illustrated in Figure 4-30, each time a formula icon object is selected, the formula configuration surfaces within the same window); and 
in response to receiving the second formula as the input value to the property, automatically deploying, at the designer tool, programming codes of the function of the second instance of the object to incorporate the second formula into the function in the second instance of the object (NPL1 [pg. 13] discloses running the workflow through Ctrl+R which will automatically extend the second instance of the formula icon object based on the received formula. Where the formula may be extended to further include additional conditional statements or updates to the formula each time the user selects the second formula icon object and inputs the extension to the formula or update to the formula which then gets incorporated/moved as part of the formula icon within the workflow each time the workflow is run).

Regarding claim 10, it’s directed to a computing device having similar limitations cited in claim 1. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 1.

Regarding claim 11, it’s directed to a computing device having similar limitations cited in claim 2. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 2.

Regarding claim 14, it’s directed to a computing device having similar limitations cited in claim 5. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 5.

Regarding claim 15, it’s directed to a computing device having similar limitations cited in claim 6. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 6.

Regarding claim 16, it’s directed to a computing device having similar limitations cited in claim 7. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 7.

Regarding claim 17, A method of extending functions of objects via object properties in a designer tool executed on a computing device, the method comprising: 
surfacing, via a window of a graphical user interface of an application in the designer tool, a graphical representation of an instance of an object in the application based on a template, the object having a property and an input parameter defined in the object (NPL1 [pg. 224] Figure 4-30 illustrates the selection of the Formula icon on the right of the figure which opens up the formula configuration to the left. The formula icon includes the formula illustrated on the left which is analogous to the property value along with the input parameter CreationTime). NPL1 [pg. 425]-[426] Figure 8-42 illustrates the input parameter may be defined in the object based on the connected component. Further, NPL1 [pg. 19] Figure 1-15 illustrates the Tool Palette which contains tools that may be dragged onto the canvas. Where each tool icon would be based on a template); and
responsive to detecting an input selecting the graphical representation of the instance of the object on the graphical user interface of the application (NPL1 [pg. 224] Figure 4-30 illustrates the selection of the Formula icon on the right of the figure which opens up the formula configuration to the left in the same window of the graphical user interface of the alteryx workflow tool), 
surfacing, at the graphical user interface, an input field in the same window of the graphical user interface as the graphical representation of the instance of the object, and the input parameter internal to the instance of the object  (NPL1 [pg. 224] Figure 4-30 illustrates the selection of the Formula icon on the right of the figure which opens up the formula configuration to the left in the same window of the graphical user interface of the alteryx workflow tool. Where the formula configuration includes an input field for the formula to be inputted by the user for the instance of the formula icon object); 
receiving, via the input field, a formula as a property value to the property of the instance of the object, the formula containing the surfaced input parameter in the instance of the object (NPL1 [pg. 224] Figure 4-30 illustrates receiving a formula within the same window as the selected formula icon object which is surfaced within the alteryx workflow tool. Figure 4-30 further illustrates the input parameter being part of the formula shown in the configuration window. Where in this particular instance is the CreationTime parameters. Other examples are illustrated in the practioner’s guide. Where as soon as the user types “[“ a list of input parameters surface to allow the user to select from based on the icons connected to the formula icon object); and 
in response to receiving the formula as the property value to the property, 
deploying, at the designer tool, a function corresponding to the property of the instance of the object to incorporate the formula received as the property value to the property  (NPL1 [pg. 13] discloses running the workflow through Ctrl+R which will deploy/move the instance of the formula icon object based on the received formula into the workflow. Where the formula may be extended to further include additional conditional statements or updates to the formula each time the user selects the formula icon object and inputs the extension to the formula or update to the formula which then gets incorporated as part of the formula icon each time the workflow is run;
calling, with the instance of the object, the function with a value for the input parameter provided by the instance of the object (NPL1 [pg. 13] discloses running the workflow through Ctrl+R which will call the instance of the formula icon object based on the received formula with the CreationTime parameter. Where the CreationTime parameter would have a value provided by the formula icon object based on the icon connected to it as shown in the right Figure 4-30); and 
receiving, at the instance of the object, a return value from evaluation of the function with the provided value for the input parameter, thereby allowing ready implementation of the formula via the property of the instance of the object as an extension to the instance of the object  (NPL1 [pg. 226] Figure 4-32 illustrates receiving the return value from evaluating the formula icon object within the formula which is then output to the next icon as a unique value. Therefore, allowing immediate execution each time the workflow is run). 

Regarding claim 19, it’s directed to a method having similar limitations cited in claim 5. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 5.

Regarding claim 20, NPL1 discloses
The method of claim 17 wherein: 
the instance is a first instance of the object (NPL1 [pg. 262] Figure 5-29 illustrates a first instance of the formula icon object representing the state); 
the received formula is a first formula (NPL1 [pg. 262] Figure 5-29 illustrates a first instance of the formula icon object representing the state where the first formula is state=trim); and 
the method further includes: 
upon detecting another input selecting a second instance of the same object in the application (NPL1 [pg. 262] Figure 5-29 illustrates a second instance of the formula icon object representing the GDP), -22-Attorney Docket No. 408055-US-NP 
receiving, via the graphical user interface of the designer tool, a second formula as an input value to the property of the second instance of the object, the second formula being different than the first formula (NPL1 [pg. 262] Figure 5-29 illustrates a second instance of the formula icon object representing the GDP where the second formula is GDP = GDP per capital * population. Where the first and second formulas are different as disclosed above.); and 
in response to receiving the second formula as the input value to the property, automatically deploying, at the designer tool, programming codes of the function of the second instance of the object to incorporate the second formula into the function in the second instance of the object (NPL1 [pg. 13] discloses running the workflow through Ctrl+R which will automatically extend the second instance of the formula icon object based on the received formula. Where the formula may be extended to further include additional conditional statements or updates to the formula each time the user selects the second formula icon object and inputs the extension to the formula or update to the formula which then gets incorporated/moved as part of the formula icon within the workflow each time the workflow is run).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Bunch (US 2017/0249284 A1).

Regarding claim 3, NPL1 discloses
The method of claim 1, further comprising: 
NPL1 lacks explicitly
surfacing, at an application scope, an option to select the input parameter that is at the object scope of the instance of the object and a global variable that is at an application scope in the graphical user interface; and 
wherein receiving the formula includes detecting a selection of the input parameter and the global variable and incorporating both the input parameter at the object scope and the global variable at the application scope as a part of the received formula at the object scope.
Bunch teaches
surfacing, at an application scope, an option to select the input parameter that is at the object scope of the instance of the object and a global variable that is at an application scope in the graphical user interface (Bunch [0073] teaches selecting an equation in which the user may then select to enter or edit a variable and a constant. Where the variable would be at the object scope and the constant would be analogous to the global variable); and 
wherein receiving the formula includes detecting a selection of the input parameter and the global variable and incorporating both the input parameter at the object scope and the global variable at the application scope as a part of the received formula at the object scope (Bunch [0073] teaches selecting an equation in which the user may then select to enter or edit a variable and a constant. Where the variable would be at the object scope and the constant would be analogous to the global variable. [0093] teaches incorporating the variables and constants in the formula which is solved to provide the final answer by the equation engine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Bunch to “surfacing, at an application scope, an option to select the input parameter that is at an object scope of the instance of the object and a global variable that is at an application scope in the graphical user interface; and  wherein receiving the formula includes detecting a selection of the input parameter and the global variable and incorporating both the input parameter and the global variable as a part of the received formula at the object scope” in order to expedite and simplify plugging in values into a scientific calculator, Bunch [0014].

Regarding claim 12, it’s directed to a computing device having similar limitations cited in claim 3. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 3.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of McDaid et al. (US 2018/0005122 A1) hereinafter McDaid.

Regarding claim 4, NPL1 discloses
The method of claim 1 wherein:
NPL1 lacks explicitly
the function corresponding to the property in the instance of the object includes a default formula; and 
automatically extending includes, at the designer tool, substituting the default formula with the formula received as the input value to the property in the programming codes of the object
McDaid teaches
the function corresponding to the property in the instance of the object includes a default formula (McDaid [0037] teaches an original formula from retrieving a spreadsheet as further illustrated in Fig. 7); and 
automatically extending includes, at the designer tool, substituting the default formula with the formula received as the input value to the property in the programming codes of the object (McDaid [0037] teaches replacing the original formula with the newly created formula as further illustrated in Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of McDaid to “the function corresponding to the property in the instance of the object includes a default formula; and automatically extending includes, at the designer tool, substituting the default formula with the formula received as the input value to the property” in order to efficiently and quickly adopt new formulas instead of using deprecated formulas. Further this allows a user the capability to quickly construct a new needed function within a system without requiring the user understand existing complex formulas, McDaid [0019].

Regarding claim 13, it’s directed to a computing device having similar limitations cited in claim 4. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 4.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Kambach et al. (US 2017/0308360 A1) hereinafter Kambach.

Regarding claim 8, NPL1 discloses
The method of claim 1 wherein: 
NPL1 lacks explicitly
the object includes multiple sub-objects contained in a template; and 
the method further includes inserting a graphical representation of the instance of the object containing the multiple sub-objects onto the graphical user interface based on the template upon receiving a command to add the instance of the object from a template of the object
Kambach teaches
the object includes multiple sub-objects contained in a template (Kambach [0127] teaches template containing symbol wizard options/choices. Where are further illustrated in Fig. 4 the symbol may contain different sub-objects, ports, etc); and 
the method further includes inserting a graphical representation of the instance of the object containing the multiple sub-objects onto the graphical user interface based on the template upon receiving a command to add the instance of the object from a template of the object (Kambach [0098] teaches wizard consumer selecting proper graphic of the symbol through using the wizard and selecting the template. [0124] teaches loading the graphical representation of the symbol through the object wizard which is a template for the symbol as further illustrated in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Kambach to “the object includes multiple sub-objects contained in a template and the method further includes inserting a graphical representation of the instance of the object containing the multiple sub-objects onto the graphical user interface based on the template upon receiving a command to add the instance of the object from a template of the object” in order to efficiently integrate and extend the system based on the latest needs through template reuse and configuration. 

Regarding claim 9,  NPL1 discloses
The method of claim 1 wherein: 
NPL1 lacks explicitly
the object includes multiple sub-objects; 
the instance of the object is a first instance of the object; 
the application includes a second instance of the same object; and 
the method further includes: 
receiving a modification to a template of the object in the designer tool; and 
in response to receiving the modification, automatically applying the received modification to both the first and second instances of the object.
Kambach teaches
the object includes multiple sub-objects (Kambach [0012] teaches object templates including elements representing domain-specific options); 
the instance of the object is a first instance of the object (Kambach [0010-0011] teaches selecting application object templates to instantiate instance of the object); 
the application includes a second instance of the same object (Kambach [0043] teaches enabling multiple instances through the use of templates); and 
the method further includes: 
receiving a modification to a template of the object in the designer tool (Kambach [0082] teaches modifying settings within the object wizard); and 
in response to receiving the modification, automatically applying the received modification to both the first and second instances of the object (Kambach [0082] teaches modifying settings within the object wizard in which all child instances will be updated based on the changes within wizard template).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Kambach to “the object includes multiple sub-objects; the instance of the object is a first instance of the object; the application includes a second instance of the same object; and the method further includes: receiving a modification to a template of the object in the designer tool; and in response to receiving the modification, automatically applying the received modification to both the first and second instances of the object.” in order to efficiently integrate and extend the system based on the latest needs through template reuse and configuration. Further, this allows efficiently updating the system across all child instances without manually needing to update individual instances which saves time by allowing an immediate update.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of McDaid et al. (US 2018/0005122 A1) hereinafter McDaid.

Regarding claim 18, NPL1 discloses
The method of claim 17 wherein:
NPL1 lacks explicitly
the function embedded in the instance of the object includes a default formula; and 
deploying includes, deploying at the designer tool, substituting the default formula with the formula received as the input value to the property
McDaid teaches
the function embedded in the instance of the object includes a default formula (McDaid [0037] teaches an original formula from retrieving a spreadsheet as further illustrated in Fig. 7); and 
deploying includes, deploying at the designer tool, substituting the default formula with the formula received as the input value to the property (McDaid [0037] teaches replacing the original formula with the newly created formula as further illustrated in Fig. 7 where in combination with NPL1, each time the new formula is received, NPL1 [pg. 13] discloses running the workflow through Ctrl+R which will automatically extend the instance of the formula icon object based on the received formula. Where the formula may be extended to further include additional conditional statements or updates to the formula each time the user selects the formula icon object and inputs the extension to the formula or update to the formula which then gets incorporated as part of the formula icon each time the workflow is run.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of McDaid to “the function corresponding to the property in the instance of the object includes a default formula; and automatically extending includes, at the designer tool, substituting the default formula with the formula received as the input value to the property” in order to efficiently and quickly adopt new formulas instead of using deprecated formulas. Further this allows a user the capability to quickly construct a new needed function within a system without requiring the user understand existing complex formulas, McDaid [0019].
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                                                                                                                                                                                                                      
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193